EXHIBIT 10.26(j)

Supplemental Agreement No. 10

to

Purchase Agreement No. 2061

between

The Boeing Company

and

Continental Airlines, Inc.

Relating to Boeing Model 777 Aircraft

 

THIS SUPPLEMENTAL AGREEMENT, entered into as of Nov. 4, 2003, by and between THE
BOEING COMPANY (Boeing) and Continental Airlines, inc. (Customer);

WHEREAS, the parties hereto entered into Purchase Agreement No. 2061 dated
October 10, 1997, (the Purchase Agreement) relating to Boeing Model 777-200ER
Aircraft, (the Aircraft); and

WHEREAS, Boeing and Customer have mutually agreed to substitute into seven (7)
737-900 option aircraft and out of two (2) 777-200ER Option Aircraft; and

WHEREAS, Boeing and Customer have mutually agreed to concurrently amend the
Purchase Agreement, Purchase Agreement Number 1951, Purchase Agreement Number
2211 and Purchase Agreement Number 2333 to incorporate the effect of these and
certain other changes;

NOW THEREFORE, in consideration of the mutual covenants herein contained, the
parties agree to amend the Purchase Agreement as follows:




1. Table of Contents, Table and Exhibit:

Remove and replace, in its entirety, the "Table of Contents", with the "Table of
Contents" attached hereto, to reflect the changes made by this Supplemental
Agreement No. 10.

 

 

2. Letter Agreements:

2.1 Remove and replace, in its entirety, Letter Agreement 2061-1R6 "Option
Aircraft", with the revised Letter Agreement 2061-1R7 attached hereto, to
reflect [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].

2.2 Letter Agreement 6-1162-CHL-195, "Restructure Agreement for Model 737NG and
757-300 Aircraft" which describes the [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT].

 

The Purchase Agreement will be deemed to be supplemented to the extent herein
provided as of the date hereof and as so supplemented will continue in full
force and effect.

 

EXECUTED IN DUPLICATE as of the day and year first written above.

THE BOEING COMPANY Continental Airlines, Inc.

 

 

 

By: /s/Michael S. Anderson By: /s/ Gerald Laderman

 

Its: Attorney-In-Fact   Its: Senior Vice President -

Finance and Treasurer

TABLE OF CONTENTS

 

ARTICLES

Revised By:



1. Quantity, Model and Description SA No. 7

2. Delivery Schedule SA No. 7

3. Price SA No. 7

4. Payment SA No. 7

5. Miscellaneous SA No. 7

 

TABLE

1. Aircraft Information Table 1 SA No. 5

2. Aircraft Information Table 2 SA No. 9

EXHIBIT

A. Aircraft Configuration

B. Aircraft Delivery Requirements and Responsibilities

 

SUPPLEMENTAL EXHIBITS

BFE1. BFE Variables

CS1. Customer Support Variables

EE1. Engine Escalation/Engine Warranty and Patent Indemnity

EE2. Engine Escalation/Engine Warranty and Patent Indemnity SA No. 9

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

TABLE OF CONTENTS

 

LETTER AGREEMENTS

Revised By:



2061-1R7 Option Aircraft SA No. 10

2061-2 Demonstration Flights

2061-3 Installation of Cabin Systems Equipment

2061-4 Spares Initial Provisioning

2061-5 Flight Crew Training Spares

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



 

TABLE OF CONTENTS

 

CONFIDENTIAL LETTER AGREEMENTS

Revised By:



6-1161-GOC-087 Aircraft Performance Guarantees

6-1162-GOC-088 Promotion Support

6-1162-GOC-089R1 Special Matters SA No. 3

6-1162-GOC-172 Additional Matters SA No. 1

6-1162-CHL-048 Rescheduled Aircraft Agreement SA No. 9

6-1162-CHL-195 Restructure Agreement for Model SA No. 10

737NG and 757-300 Aircraft

 

 

 

 

SUPPLEMENTAL AGREEMENTS

Dated as of:



Supplemental Agreement No. 1 December 18, 1997

Supplemental Agreement No. 2 July 30, 1998

Supplemental Agreement No. 3 September 25, 1998

Supplemental Agreement No. 4 February 3, 1999

Supplemental Agreement No. 5 March 26, 1999

Supplemental Agreement No. 6 May 14, 1999

Supplemental Agreement No. 7 October 31, 2000

Supplemental Agreement No. 8 June 29, 2001

Supplemental Agreement No. 9 June 25, 2002

Supplemental Agreement No. 10 Nov. 4, 2003

Nov. 4, 2003

2061-1R7

 

 

Continental Airlines, Inc.

1600 Smith Street

Houston, TX 77002

 

Subject: Option Aircraft

Reference: Purchase Agreement No. 2061 (the Purchase Agreement) between The
Boeing Company (Boeing) and Continental Airlines, Inc. (Customer) relating to
Model 777-200ER aircraft (the Aircraft)

 

Ladies and Gentlemen:

This Letter Agreement amends and supplements the Purchase Agreement. All terms
used but not defined in this Letter Agreement have the same meaning as in the
Purchase Agreement. This Letter Agreement supersedes and replaces in its
entirety Letter Agreement 2061-1R6 dated June 25, 2002.

Boeing agrees to manufacture and sell to Customer additional Model 777-200ER
aircraft as Option Aircraft. The delivery months, number of aircraft, Advance
Payment Base Price per aircraft and advance payment schedule are listed in the
Attachment to this Letter Agreement (the Attachment).

1. Aircraft Description and Changes

1.1 Aircraft Description: The Option Aircraft are described by the Detail
Specification listed in the Attachment.

1.2 Changes: The Detail Specification will be revised to include:

(i) Changes applicable to the basic Model 777 aircraft which are developed by
Boeing between the date of the Detail Specification and the signing of the
definitive agreement to purchase the Option Aircraft;

(ii) Changes required to obtain required regulatory certificates; and

 i. Changes mutually agreed upon.

 

 

 

2. Price

2.1 The pricing elements of the Option Aircraft are listed in the Attachment.

2.2 Price Adjustments.

2.2.1 Optional Features. The Optional Features Prices for the Option Aircraft
will be adjusted to Boeing's current prices as of the date of execution of the
definitive agreement for the Option Aircraft.

2.2.2 Escalation Adjustments. The Airframe Price and the Optional Features
Prices for Option Aircraft delivering before June, 2007, will be escalated on
the same basis as the Aircraft.

The engine manufacturer's current escalation provisions, are not listed in this
Purchase Agreement. The engine escalation provisions will be revised to reflect
the engine manufacturer's current escalation provisions at signing of the
definitive agreement for the Option Aircraft.

2.2.3 Base Price Adjustments. The Airframe Price and the Engine Price of the
Option Aircraft delivering before June, 2007, will be adjusted to Boeing's and
the engine manufacturer's then current prices as of the date of execution of the
definitive agreement for the Option Aircraft.

2.2.4 Prices for Long Lead Time Aircraft. Boeing and the engine manufacturer
have not established prices and escalation provisions for Model 777-200ER
aircraft and engines for delivery from June, 2007 and thereafter. When prices
and the pricing bases are established for the Model 777-200ER aircraft
delivering from June, 2007 and thereafter, the information listed in the
Attachment will be appropriately amended.

3. Payment.

3.1 Customer has paid a deposit to Boeing in the amount shown in the Attachment
opposite the caption "Non-Refundable Deposit per Aircraft" for each Option
Aircraft (the Option Deposit), prior to the date of this Letter Agreement. If
Customer exercises an option, the Option Deposit will be credited against the
first advance payment due. If Customer does not exercise an option, Boeing will
retain the Option Deposit for that Option Aircraft.

3.2 Following option exercise, advance payments in the amounts and at the times
listed in the Attachment in the columns under the caption "Advance Payment Per
Aircraft" will be payable for the Option Aircraft.

The remainder of the Aircraft Price for the Option Aircraft will be paid at the
time of delivery.

4. Option Exercise.

Customer may exercise an option by giving written notice to Boeing on or before
the date 18 months prior to the first business day of the applicable delivery
month listed in the Attachment (Option Exercise Date).

Contract Terms
.

Boeing and Customer will use their best efforts to reach a definitive agreement
for the purchase of an Option Aircraft if Customer execises its option

to acquire such Option Aircraft, including the terms and conditions contained in
this Letter Agreement, in the Purchase Agreement, and other terms and conditions
as may be agreed upon to add the Option Aircraft to the Purchase Agreement as an
Aircraft. If the parties have not entered into a definitive agreement within 30
days following option exercise, either party may terminate the purchase of such
Option Aircraft by giving written notice to the other within 5 days.
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



Very truly yours,

THE BOEING COMPANY

 

By  /s/Michael S. Anderson      

Its           Attorney-In-Fact           

 

ACCEPTED AND AGREED TO this

Date: Nov. 4, 2003

Continental Airlines, Inc.

 

By   /s/ Gerald Laderman        

Its        Senior Vice President - Finance and Treasurer           

Attachment

Attachment to Letter Agreement 2061-1R7

Option Aircraft Delivery, Description, Price and Advance Payments



[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

6-1162-CHL-195

 

Continental Airlines, Inc.

1600 Smith Street

Houston, TX 77002

 

 

Subject: Restructure Agreement for Model 737NG and 757-300 Aircraft

Reference: Purchase Agreement Nos. 1951, 2061, 2211 and 2333 (the Purchase
Agreement or the Purchase Agreements) between The Boeing Company (Boeing) and
Continental Airlines, Inc. relating to Model 737-700, 737-800, 737-900 and
757-300 aircraft (the Aircraft)

This Letter Agreement amends and supplements the Purchase Agreements. All terms
used but not defined in this Letter Agreement have the same meaning as in the
Purchase Agreements.

1. Rescheduled Delivery and Substitution of Aircraft.

Customer has requested and Boeing has agreed to a further reschedule of the
delivery dates for certain Aircraft and substitution of certain Aircraft
(collectively referred to as the Restructured Aircraft hereinafter) as set forth
in Attachment A and the Supplemental Agreements to the respective Purchase
Agreements. Customer shall take delivery of each Restructured Aircraft in
accordance with the terms of the respective Purchase Agreement and the revised
delivery dates specified in Table 1 to the respective Purchase Agreement.

2. Rescheduled Model 737 Aircraft Charges.

Customer shall pay Boeing Thirteen Million Five Hundred Thousand Dollars
($13,500,000) in consideration of the costs for rescheduling the Model 737
Aircraft. Customer shall pay this amount in accordance with the following
schedule:

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

3. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

4. Advance Payment Matters.

4.1 Advance Payments Adjustments for Restructured Aircraft. Advance Payment Base
Prices and advance payment schedules for the Restructured Aircraft will be
adjusted to reflect the revised delivery schedule and use the latest escalation
factors available to Boeing. Boeing will retain all advance payments received to
date for these Restructured Aircraft and shall apply these retained advance
payments to Customer's advance payment requirements as mutually agreed to by
Customer and Boeing.

4.2 Option Deposit Allocation for Cancelled 757-300 Option Aircraft. Boeing will
retain all Option Deposits received to date for the eleven (11) cancelled
757-300 Option Aircraft and shall apply these retained Option Deposits to
Customer's advance payment requirements as mutually agreed to by Customer and
Boeing.

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

5. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

6. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

7. Right of First Refusal for Additional Aircraft Requirements.

In recognition of the significant financial impact to Boeing resulting from
rescheduling and substitution of these Restructured Aircraft, Customer hereby
agrees to [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]. The foregoing right of first refusal shall not be construed to apply
to the following aircraft or transactions:

 a. aircraft acquired by Customer through a merger with or acquisition of a
    certified air carrier (or all or substantially all of such air carrier's
    assets so long as a material portion of the assets being acquired consist of
    assets other than aircraft) operating such aircraft at the time of merger or
    acquisition, or having firm purchase agreements for the acquisition thereof;
    or
 b. the renegotiation by Customer of aircraft leases with unexpired lease terms
    whereby Customer chooses to replace older leased aircraft with newer leased
    aircraft provided by one or more third parties or to reduce the number of
    leased aircraft in Customer's fleet, so long as after giving effect to such
    transactions, there is no material net increase in the lease term or the
    number of leased aircraft in Customer's fleet or a resulting adverse impact
    on Customer's acquisition of the Restructured Aircraft; or
 c. aircraft currently leased by the Customer or any of its subsidiaries
    (including any extensions of the lease term or purchase of such aircraft).

8. BFE/SPE and Vendor Charges.

Customer shall be solely responsible for payment of any BFE/SPE or vendor price
changes resulting from the substitution and rescheduling of these Restructured
Aircraft.

9. Option Aircraft.

9.1 Customer's Model 737 Option Aircraft delivery positions are hereby revised
in accordance with the schedule in Attachment B to this Letter Agreement to
accommodate Customer's request and changes to Boeing's production schedules
necessitated by the rescheduling of the Restructured Aircraft.

9.2 Boeing and Customer hereby agree to substitute twelve (12) Model 737-900
Option Aircraft for two (2) Model 777-200ER Option Aircraft and two (2) Model
767-200ER Option Aircraft as specified in Attachment B. Option Deposits on the
Model 777-200ER and Model 767-200ER Option Aircraft totaling One Million Two
Hundred Thousand Dollars ($1,200,000) will be applied to the Model 737-900
Option Aircraft at One Hundred Thousand Dollars ($100,000) per Aircraft.

10. Confidential Treatment.

Customer understands that Boeing considers certain commercial and financial
information contained in this Letter Agreement and the attachments hereto as
confidential. Customer agrees that it will treat this Letter Agreement and the
information contained herein as confidential and will not, without the prior
written consent of Boeing, disclose this Letter Agreement or any information
contained herein to any other person or entity except as may be required by
applicable law or governmental regulations; provided that the Customer may
disclose this Letter Agreement to [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] for the purpose of obtaining its consent (if any such
consent is required) under the Credit Agreement dated as of January 12, 2001.

Very truly yours,

THE BOEING COMPANY

 

By   /s/ Charles H. Leach         

Its           Attorney-In-Fact           

 

ACCEPTED AND AGREED TO this

Date: November 4, 2003

 

Continental airlines, inc.

 

By    /s/ Gerald Laderman        



Its Senior Vice President - Finance and Treasurer

RESCHEDULED AIRCRAFT

Model 737-724 Aircraft



Manufacturer's Serial No.



Original Schedule Month



Revised Schedule Month

1

31664



[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]










2

31637



3

32827



4

31638



5

32826



6

31639



7

31665



8

33456



9

31666



10

33457



11

32828



12

33459



13

33458



14

33460



15

32829





 

Model 737-824 Aircraft



Manufacturer's Serial No.



Original Schedule Month



Revised Schedule Month

1

33453



[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

34000



3

34001



4

34002



5

34003



6

34004



7

34005



8

31602



9

33461



10

32834



11

31603



12

31604



13

32832



14

31605



15

31633



16

32833



17

32835



18

32836



19

33527



20

33528



21

33529



22

33530



23

33531



24

33532



25

33533



26

33534



27

33535



28

33536



29

33537





 

Model 737-924 Aircraft



Manufacturer's Serial No.



Original Schedule Month



Revised Schedule Month

1

30130



[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

2

30131



3

30132

 





 

 

Model 757-324 Aircraft



Manufacturer's Serial No.



Original Schedule Month



Revised Schedule Month

1

32815



[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

 

 

2

32816



3

32817



4

32818



5

32819



6

32820



7

32821



8

32822



9

32823



10

32824





 

 

Notes:

Pursuant to Customer's request, six (6) 737-824 Aircraft were added as
substitutions for six (6) 757-324 Aircraft.

OPTION AIRCRAFT

Model 737-724 Option Aircraft

Original Delivery Date



Revised Delivery Date



Revised Option Exercise Date

1

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

 

 

2

3

4

5

6

7

8

9











10











11











12











13











14











15











16











17











18











19











20











21











22











23











24











 

Model 737-824 Option Aircraft

Original Delivery Date



Revised Delivery Date



Revised Option Exercise Date

1











2

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

 

 

 

3

4

5

6

7

8

9

10

11

12











13











14











15











16











17











18











19











20











21











22











23











24











25











26











27











28











29











30











31











32











33











34











35











 

Model 737-924 Option Aircraft

Original Delivery Date



Revised Delivery Date



Revised Option Exercise Date

1

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

 

 

 

 

2

3

4

5

6

7

8

9

10

11

12











13











14











15











16











17











18











19











20











21











22











23











24











Model 757-324 Option Aircraft

Original Delivery Date



Revised Delivery Date



Revised Option Exercise Date

1

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

 

 

 

 

2

3

4

5

6

7

8

9

10

11



Model 767-224 Option Aircraft

Original Delivery Date



Revised Delivery Date



Revised Option Exercise Date

1

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

2

 

Model 777-224 Option Aircraft

Original Delivery Date



Revised Delivery Date



Revised Option Exercise Date

1

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

2

 

Notes:

Pursuant to Customer's request, [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT].